           19-13887-mg                  Doc 8           Filed 12/23/19             Entered 12/23/19 21:39:48                 Main Document
                                                                                  Pg 1 of 59




 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-13887
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             20 Largest Creditors
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 23, 2019                       X /s/ Virland Johnson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Virland Johnson
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                            Main Document
                                                                                    Pg 2 of 59

 Fill in this information to identify the case:
 Debtor name ApplianceSmart, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):         19-13887                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALMO                                                                                                                                                                   $304,183.58
 PO Box 536251
 Pittsburgh, PA
 15253-5904
 Crossroads Center                                               0239 Rochester                                                                                           $41,960.80
 975 34th Ave NW
 Suite 205
 Rochester, MN 55901
 Cumulus                                                         KQRS                                                                                                     $43,585.00
 3280 Peachtree
 Road, NW
 Atlanta, GA 30305
 Electrolux Home                                                                                                                                                        $227,774.92
 Products
 North America
 PO Box 212237
 Augusta, GA 30907
 Fisher Paykel                                                                                                                                                          $108,857.39
 PO Box 740919
 Los Angeles, CA
 90074-0919
 Graceland Retail                                                                                                   $935,904.42                        $0.00            $935,904.42
 2017, LLC
 250 Civic Center
 Drive
 Suite 500
 Columbus, OH 43215
 Hopkins Mainstreet II,                                                                                             $229,165.48                        $0.00            $229,165.48
 LLC
 c/o Douglass E.
 Turner
 33 South 6th Street, #
 4160
 Minneapolis, MN
 55402




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                            Main Document
                                                                                    Pg 3 of 59

 Debtor    ApplianceSmart, Inc.                                                                               Case number (if known)         19-13887
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Live Ventures                                                                                                                                                            $59,339.03
 Incorporated
 325 E Warm Springs
 Rd #102
 Las Vegas, NV 89119
 Martin Drive, LLC                                               Law suit - past due                                                                                    $265,281.26
 14675 Martin Street                                             rent
 Eden Prairie, MN
 55344
 Matt's Moving, LLC                                                                                                                                                       $58,097.50
 105 State Street So
 Saint Paul, MN 55107
 New Leaf                                                                                                                                                                 $82,235.08
 909 Lake Carolyn
 Parkway
 Irving, TX 75039
 OIRE National MN                                                                                                                                                         $35,972.09
 LLC
 380 Jackson Street
 #700
 Saint Paul, MN 55101
 Samsung Electronics                                                                                                                                                      $50,228.69
 AmericaInc
 12869 Collection
 Center Drive
 Chicago, IL 60693
 Seventy Three                                                                                                                                                            $75,681.61
 Seventy LLC
 c/o Grootwassink
 Real Estate
 14675 Martin Dr Ste
 200
 Eden Prairie, MN
 55344
 StarTribune                                                                                                                                                              $87,549.98
 P.O. Box 790445
 Saint Louis, MO
 63179-0445
 Taurus USLF                                                                                                                                                              $57,513.36
 c/o Taurus
 Management Svcs
 LLC
 610 N Wymore Road
 #200
 Maitland, FL 32751
 The Hartford                                                                                                                                                           $237,389.87
 PO Box 660916
 Dallas, TX
 75266-0916
 Valassis                                                                                                                                                               $234,320.90
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                            Main Document
                                                                                    Pg 4 of 59

 Debtor    ApplianceSmart, Inc.                                                                               Case number (if known)         19-13887
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Valassis                                                                                                                                                               $186,131.68
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152
 Valassis                                                                                                                                                                 $57,073.06
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            19-13887-mg                         Doc 8               Filed 12/23/19                      Entered 12/23/19 21:39:48                                             Main Document
                                                                                                       Pg 5 of 59
 Fill in this information to identify the case:

 Debtor name            ApplianceSmart, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               19-13887
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           175,612.57

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,179,869.07

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,355,481.64


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        8,914,267.76


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,954,679.24


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         11,868,947.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48                 Main Document
                                                                             Pg 6 of 59
 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-13887
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $900.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Wells Fargo Bank                                        Checking                        4200                                             $0.00




           3.2.     Wells Fargo Bank                                        Checking                        2140                                             $0.00




           3.3.     Wells Fargo Bank                                        Checking                        5672                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $900.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48                      Main Document
                                                                             Pg 7 of 59
 Debtor           ApplianceSmart, Inc.                                                            Case number (If known) 19-13887
                  Name




           7.1.     Refundable deposits                                                                                                      $196,266.20




           7.2.     Work-order deposits                                                                                                       $11,834.36



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Prepayments (Other)                                                                                                         $6,435.00




           8.2.     Prepayment to Attorneys (non-bankruptcy attorneys)                                                                        $13,485.50




 9.        Total of Part 2.                                                                                                              $228,021.06
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               290,191.75   -                                  0.00 =....                   $290,191.75
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $290,191.75
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19           Entered 12/23/19 21:39:48             Main Document
                                                                                Pg 8 of 59
 Debtor         ApplianceSmart, Inc.                                                             Case number (If known) 19-13887
                Name

           Appliances, appliance
           accessories located at
           Champlin store
           ($655,152.99);
           Maplewood store
           ($502,848.74); MN
           Service and Warehouse in
           Champlin ($33,773.39 and
           $139,907.38) and
           Reynoldsburg store
           ($892,578.62)                              9/30/2019                         $2,224,261.12   Appraisal                         $2,224,261.12



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                           $2,224,261.12
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           SEE ANNEXED SCHEDULE                                                             Unknown                                             Unknown



 40.       Office fixtures
           SEE ANNEXED SCHEDULE                                                             Unknown                                             Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           SEE ANNEXED SCHEDULE                                                          $421,495.14                                        $421,495.14



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48            Main Document
                                                                             Pg 9 of 59
 Debtor         ApplianceSmart, Inc.                                                          Case number (If known) 19-13887
                Name



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $421,495.14
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1997 Stoughton Trailer (VIN #:
                     1DW1A5328VS075905)                                                 Unknown                                              Unknown


           47.2.     2000 Stricklund Trailer (VIN #:
                     1S12E9533YE464278)                                                 Unknown                                              Unknown


           47.3.     1997 Stoughton Trailer (VIN #:
                     1DW1A5328V5075935)                                                 Unknown                                              Unknown


           47.4.     2013 Ford Transit (VIN #:
                     NMOLS7BN9DR165426)                                                 Unknown                                              Unknown


           47.5.     1989 International Semi (unusable) (VIN #:
                     1HSZDGEN0KH632386)                                                 Unknown                                              Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                                  $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48             Main Document
                                                                              Pg 10 of 59
 Debtor         ApplianceSmart, Inc.                                                           Case number (If known) 19-13887
                Name


               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used     Current value of
            property                                      extent of            debtor's interest       for current value         debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Debtor leases office
                     space and/or retail
                     stores located at: 300
                     Park Avenue, 12th
                     Floor, New York, NY
                     10022; 6080 E Main
                     Street Columbus, OH
                     43213; 1735A Beam
                     Avenue, Maplewood,
                     MN 55109; 8900 109th
                     Ave N, Champlin, MN
                     55316; 320 Thorton
                     Road, Lithia Springs,
                     GA 30122; and 5700
                     Columbus Square,                     Leasehold
                     Columbus, OH 43231.                  interests                   $175,612.57                                          $175,612.57




 56.        Total of Part 9.                                                                                                             $175,612.57
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of       Valuation method used      Current value of
                                                                               debtor's interest       for current value          debtor's interest
                                                                               (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19       Entered 12/23/19 21:39:48            Main Document
                                                                            Pg 11 of 59
 Debtor         ApplianceSmart, Inc.                                                         Case number (If known) 19-13887
                Name



 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark for ApplianceSmart                                                    $0.00    N/A                                         $0.00



 61.        Internet domain names and websites
            www.appliancesmart.com                                                          $0.00                                                $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer lists                                                              $5,205.00                                                $0.00



 64.        Other intangibles, or intellectual property
            Tradenames                                                             $2,015,000.00                                      $2,015,000.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $2,015,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19       Entered 12/23/19 21:39:48            Main Document
                                                                            Pg 12 of 59
 Debtor         ApplianceSmart, Inc.                                                         Case number (If known) 19-13887
                Name



           Causes of action against third parties                                                                                    Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Claims against third parties                                                                                              Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            19-13887-mg                    Doc 8            Filed 12/23/19                 Entered 12/23/19 21:39:48                           Main Document
                                                                                          Pg 13 of 59
 Debtor          ApplianceSmart, Inc.                                                                                Case number (If known) 19-13887
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $900.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $228,021.06

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $290,191.75

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $2,224,261.12

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $421,495.14

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $175,612.57

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $2,015,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,179,869.07            + 91b.              $175,612.57


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,355,481.64




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           19-13887-mg                      Doc 8       Filed 12/23/19            Entered 12/23/19 21:39:48                     Main Document
                                                                                 Pg 14 of 59
 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)             19-13887
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Crossroads Financing, LLC                      Describe debtor's property that is subject to a lien               $1,588,202.33                       $0.00
       Creditor's Name                                First priority blanket lien
       6001 Broken Sound Parkway
       NW
       Suite 620
       Boca Raton, FL 33487
       Creditor's mailing address                     Describe the lien
                                                      Loan and Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Graceland Retail 2017, LLC                     Describe debtor's property that is subject to a lien                 $935,904.42                       $0.00
       Creditor's Name
       250 Civic Center Drive
       Suite 500
       Columbus, OH 43215
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           19-13887-mg                      Doc 8       Filed 12/23/19            Entered 12/23/19 21:39:48                       Main Document
                                                                                 Pg 15 of 59
 Debtor       ApplianceSmart, Inc.                                                                     Case number (if know)      19-13887
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Hopkins Mainstreet II, LLC                     Describe debtor's property that is subject to a lien                     $229,165.48         $0.00
       Creditor's Name
       c/o Douglass E. Turner
       33 South 6th Street, # 4160
       Minneapolis, MN 55402
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   JanOne, Inc. fka ARCA Inc.                     Describe debtor's property that is subject to a lien                 $2,826,210.90           $0.00
       Creditor's Name                                Second priority blanket lien
       175 Jackson Avenue North
       Suite 102
       Hopkins, MN 55343
       Creditor's mailing address                     Describe the lien
                                                      Loan and Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Whirlpool Corporation                          Describe debtor's property that is subject to a lien                 $3,334,784.63           $0.00
       Creditor's Name
       2000 M-63 MD7590
       Benton Harbor, MI
       49022-2692
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           19-13887-mg                      Doc 8       Filed 12/23/19            Entered 12/23/19 21:39:48                       Main Document
                                                                                 Pg 16 of 59
 Debtor       ApplianceSmart, Inc.                                                                     Case number (if know)       19-13887
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $8,914,267.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          6

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Emily J. Jackson, Esq.
        Harris McClellan, et al                                                                                 Line   2.2
        37 W. Broad St., Suite 950
        Columbus, OH 43215




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 17 of 59
 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           19-13887
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,800.00
           3R's Unique Transportation Inc                                       Contingent
           40 Honeysuckle Lane                                                  Unliquidated
           Fairburn, GA 30213                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,996.36
           ADP                                                                  Contingent
           11 Northeastern Blvd                                                 Unliquidated
           Salem, NH 03079                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $109.99
           Aleksandr Vorostsev                                                  Contingent
           17148 76th Place N                                                   Unliquidated
           Excelsior, MN 55331                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $304,183.58
           ALMO                                                                 Contingent
           PO Box 536251                                                        Unliquidated
           Pittsburgh, PA 15253-5904                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         38574                                            Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 18 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $805.83
          American Electric Power                                               Contingent
          PO Box 24418                                                          Unliquidated
          Canton, OH 44701-4418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    4030 Hilliard
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,471.73
          American Electric Power                                               Contingent
          PO Box 24418                                                          Unliquidated
          Canton, OH 44701-4418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    4038 Graceland
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $696.27
          American Electric Power                                               Contingent
          PO Box 24418                                                          Unliquidated
          Canton, OH 44701-4418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    4033 Columbus Sq
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,937.39
          AMEX                                                                  Contingent
          P.O. Box 650448                                                       Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,662.54
          ARCA Inc.                                                             Contingent
          175 Jackson Avenue North                                              Unliquidated
          Suite 102                                                             Disputed
          Hopkins, MN 55343
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,020.00
          Avalara, Inc.                                                         Contingent
          Dept CH 16781                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,195.00
          AVB Brand Source                                                      Contingent
          150 Meadowlands Parkway                                               Unliquidated
          2nd Floor                                                             Disputed
          Secaucus, NJ 07094
                                                                             Basis for the claim:    IT Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 19 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.00
          Bergen KDV                                                            Contingent
          220 Park Ave South                                                    Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $30,727.30
          Birch Run Station Shopping Ctr                                        Contingent
          c/o ACF Property Management                                           Unliquidated
          12411 Ventura Blvd.                                                   Disputed
          Studio City, CA 91604
                                                                             Basis for the claim:    Past Due Rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,602.00
          BKD CPAs & Advisors                                                   Contingent
          PO Box 1190                                                           Unliquidated
          Suite 200                                                             Disputed
          Springfield, MO 65801-1190
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80.00
          Black Belt Movers                                                     Contingent
          17111 Hickory Circle                                                  Unliquidated
          Omaha, NE 68130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,350.00
          Blue Lagoon Hot Tubs                                                  Contingent
          13529 Big Sandy Lake Drive                                            Unliquidated
          Rogers, MN 55374                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,165.00
          Boren Brothers LLC                                                    Contingent
          7017 Americana Pkwy                                                   Unliquidated
          Reynoldsburg, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,255.50
          Buckeye Forklift & Equipment                                          Contingent
          250 S Jefferson Ave                                                   Unliquidated
          Plain City, OH 43064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 20 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,917.25
          Business Essentials                                                   Contingent
          6645 James Avenue N.                                                  Unliquidated
          Minneapolis, MN 55430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $19,710.00
          BZ Doors LLC                                                          Contingent
          722 Magnolia Ave                                                      Unliquidated
          Saint Paul, MN 55106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $24,378.00
          C.H. Robinson Worldwide, Inc.                                         Contingent
          P.O. Box 9121                                                         Unliquidated
          Minneapolis, MN 55480-9121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,375.78
          Canon Financial Services, Inc                                         Contingent
          14904 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,048.45
          Capital City Appliance Svc Inc                                        Contingent
          2830 Fisher Road                                                      Unliquidated
          Suite D                                                               Disputed
          Columbus, OH 43204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $770.00
          CareerBuilder LLC                                                     Contingent
          13047 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693-0130                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,537.77
          CDW Direct                                                            Contingent
          PO Box 75723                                                          Unliquidated
          Chicago, IL 60675-5723                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 21 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $123.12
          Centerpoint Energy                                                    Contingent
          501 W 61st Street                                                     Unliquidated
          Minneapolis, MN 55419                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    0233 Apple Valley
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404.18
          Centerpoint Energy                                                    Contingent
          501 W 61st Street                                                     Unliquidated
          Minneapolis, MN 55419                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    0236 Champlin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,026.76
          CenturyLink                                                           Contingent
          100 Centurylink Drive                                                 Unliquidated
          Monroe, LA 71203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,640.68
          Cigna                                                                 Contingent
          900 Cottage Grove Road                                                Unliquidated
          Bloomfield, CT 06002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $295.86
          City Electric Supply                                                  Contingent
          P.O. Box 1006                                                         Unliquidated
          Wilbraham, MA 01095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $193.05
          Claxon Communications LLC                                             Contingent
          316 N. 3rd Street                                                     Unliquidated
          Coshocton, OH 43812                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.00
          Clifton Larson Allen LLP                                              Contingent
          220 South Sixth Street                                                Unliquidated
          Suite 300                                                             Disputed
          Minneapolis, MN 55402-1436
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 22 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,238.00
          Comfortrol, Inc.                                                      Contingent
          3155 Lamb Avenue                                                      Unliquidated
          Columbus, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,195.00
          Connect Media                                                         Contingent
          P.O. Box 7267                                                         Unliquidated
          Rochester, MN 55903                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $267.79
          Corbin Gas Propane                                                    Contingent
          P.O. Box 634                                                          Unliquidated
          Stockbridge, GA 30281                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $963.00
          Corra Group                                                           Contingent
          201 Continental Blvd #107                                             Unliquidated
          El Segundo, CA 90245                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,640.00
          Cox Radio                                                             Contingent
          6205 Peachtree Dunwoody Road                                          Unliquidated
          Atlanta, GA 30328                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $41,960.80
          Crossroads Center                                                     Contingent
          975 34th Ave NW                                                       Unliquidated
          Suite 205                                                             Disputed
          Rochester, MN 55901
                                                                             Basis for the claim:    0239 Rochester
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.00
          CT Corporation                                                        Contingent
          28 Liberty St Floor 42                                                Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 23 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.00
          CT Lien Solutions                                                     Contingent
          28 Liberty St 26th Floor                                              Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $43,585.00
          Cumulus                                                               Contingent
          3280 Peachtree Road, NW                                               Unliquidated
          Atlanta, GA 30305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    KQRS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,910.00
          Cumulus                                                               Contingent
          3280 Peachtree Road, NW                                               Unliquidated
          Atlanta, GA 30305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    WGVX
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.73
          Dave Priest                                                           Contingent
          5950 145th Lane NW                                                    Unliquidated
          Anoka, MN 55303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $904.74
          Delta Dental of Minnesota                                             Contingent
          500 S Washington Ave                                                  Unliquidated
          Minneapolis, MN 55415                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,935.00
          DeWitt Law Firm                                                       Contingent
          2100 AT&T Tower                                                       Unliquidated
          901 Marquette Avenue                                                  Disputed
          Minneapolis, MN 55402-3713
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,262.60
          Dispatch Media Group                                                  Contingent
          P.O. Box 1289                                                         Unliquidated
          Columbus, OH 43216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 24 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.00
          Douglas Cty Bd Commissioners                                          Contingent
          8700 Hospital Drive                                                   Unliquidated
          Douglasville, GA 30134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $884.08
          Electro Watchman, Inc.                                                Contingent
          One W. Water Street                                                   Unliquidated
          Suite 110                                                             Disputed
          Saint Paul, MN 55107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       274                          Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.45
          Electro Watchman, Inc.                                                Contingent
          One W. Water Street                                                   Unliquidated
          Suite 110                                                             Disputed
          Saint Paul, MN 55107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1222                         Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $297.74
          Electro Watchman, Inc.                                                Contingent
          One W. Water Street                                                   Unliquidated
          Suite 110                                                             Disputed
          Saint Paul, MN 55107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4290                         Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $227,774.92
          Electrolux Home Products                                              Contingent
          North America                                                         Unliquidated
          PO Box 212237                                                         Disputed
          Augusta, GA 30907
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,192.33
          Electrolux Parts                                                      Contingent
          North America                                                         Unliquidated
          PO Box 212237                                                         Disputed
          Augusta, GA 30907
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,993.89
          Encompass Supply Chain                                                Contingent
          775 Tipton Industrial Drive                                           Unliquidated
          Lawrenceville, GA 30046                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 25 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107.13
          Eric Wandersee                                                        Contingent
          14136 Packard Street NE                                               Unliquidated
          Andover, MN 55304                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $286.67
          Ferrall Gas                                                           Contingent
          P.O. Box 173940                                                       Unliquidated
          Denver, CO 80217-3940                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $181.90
          Fire Systems, Inc.                                                    Contingent
          4700 Highlands Parkway                                                Unliquidated
          Smyrna, GA 30082                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,857.39
          Fisher Paykel                                                         Contingent
          PO Box 740919                                                         Unliquidated
          Los Angeles, CA 90074-0919                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Fisher Phillips                                                       Contingent
          1075 Peachtree Street, NE                                             Unliquidated
          Suite 3500                                                            Disputed
          Atlanta, GA 30309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,850.00
          Five Star Logistics                                                   Contingent
          1400 Madeline Lane                                                    Unliquidated
          Elgin, IL 60124                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $467.09
          Ford Credit                                                           Contingent
          PO Box 548000                                                         Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1632
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 26 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $467.09
          Ford Credit                                                           Contingent
          PO Box 548000                                                         Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1748
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $396.36
          Garrison Lawn & Snow                                                  Contingent
          1188 Marden Court                                                     Unliquidated
          Jordan, MN 55352                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,823.44
          Gatehouse Media OH Holdings In                                        Contingent
          PO Box 182537                                                         Unliquidated
          Columbus, OH 43216-2537                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $467.53
          GE Appliances                                                         Contingent
          A Haier Company                                                       Unliquidated
          P.O. Box 640328                                                       Disputed
          Pittsburgh, PA 15264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,336.95
          GE Appliances - Parts                                                 Contingent
          A Haier Company                                                       Unliquidated
          P.O. Box 640328                                                       Disputed
          Pittsburgh, PA 15264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       22MN                         Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,590.95
          GE Appliances - Parts                                                 Contingent
          A Haier Company                                                       Unliquidated
          P.O. Box 640328                                                       Disputed
          Pittsburgh, PA 15264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       71GA                         Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,920.41
          Gephart Electric Co Inc                                               Contingent
          3550 LaBore Road                                                      Unliquidated
          Saint Paul, MN 55110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 27 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,828.74
          Gilbert Mechanical                                                    Contingent
          5251 W 74th Street                                                    Unliquidated
          Minneapolis, MN 55439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,178.98
          Graceland Retail 2017, LLC                                            Contingent
          250 Civic Center Drive                                                Unliquidated
          Suite 500                                                             Disputed
          Columbus, OH 43215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.77
          Guardian Water & Power                                                Contingent
          33 Spring St #801                                                     Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,920.00
          H&H Mechanical                                                        Contingent
          3270 Humpries Hill Road                                               Unliquidated
          Austell, GA 30106                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $22,291.59
          Hogan Truck Leasing                                                   Contingent
          2150 Schuetz Road                                                     Unliquidated
          Suite 210                                                             Disputed
          Saint Louis, MO 63146
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491.01
          Homegrown Property Svcs Inc                                           Contingent
          910 Quaker Ave                                                        Unliquidated
          Jordan, MN 55352                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,001.10
          Hopkins Mainstreet II, LLC                                            Contingent
          750 2nd St NE, Suite 100                                              Unliquidated
          Hopkins, MN 55343-8586                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 28 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,232.74
          Iron Mountain                                                         Contingent
          1000 Campus Drive                                                     Unliquidated
          Collegeville, PA 19426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64.38
          Jay Wettlaufer                                                        Contingent
          8343 4th Ave                                                          Unliquidated
          Circle Pines, MN 55014                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          JDN Realty Corporation                                                Contingent
          P.O. Box 532614                                                       Unliquidated
          Atlanta, GA 30353-2614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.74
          John Houser                                                           Contingent
          12421 Pineview Tr                                                     Unliquidated
          Dayton, MN 55327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.00
          Justin Fitzpatrick                                                    Contingent
          3541 Karikal Drive                                                    Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $25,567.34
          Koch Nationalease                                                     Contingent
          2230 Energy Park Drive                                                Unliquidated
          Saint Paul, MN 55108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,130.49
          LifeWorks US Inc.                                                     Contingent
          201 17th Street NW, Suite 630                                         Unliquidated
          Atlanta, GA 30363                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 29 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,726.26
          LINA                                                                  Contingent
          PO Box 13701                                                          Unliquidated
          Philadelphia, PA 19101-3701                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $59,339.03
          Live Ventures Incorporated                                            Contingent
          325 E Warm Springs Rd #102                                            Unliquidated
          Las Vegas, NV 89119                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,387.82
          Loffler                                                               Contingent
          1101 East 78th Street                                                 Unliquidated
          Suite 200                                                             Disputed
          Minneapolis, MN 55420
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,960.33
          Loomis                                                                Contingent
          Dept Che 10500                                                        Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Mak Daddy Professional Svc Inc                                        Contingent
          2820 135th Ave NW                                                     Unliquidated
          Andover, MN 55304                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,660.48
          Marcone Supply                                                        Contingent
          One City Place                                                        Unliquidated
          Suite 400                                                             Disputed
          Saint Louis, MO 63141-7065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9645                         Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,603.82
          Marcone Supply                                                        Contingent
          One City Place                                                        Unliquidated
          Suite 400                                                             Disputed
          Saint Louis, MO 63141-7065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0495                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 30 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,377.74
          Marcone Supply                                                        Contingent
          One City Place                                                        Unliquidated
          Suite 400                                                             Disputed
          Saint Louis, MO 63141-7065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0580                         Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,394.56
          Marcone Supply                                                        Contingent
          One City Place                                                        Unliquidated
          Suite 400                                                             Disputed
          Saint Louis, MO 63141-7065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3249                         Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,340.06
          Marcone Supply                                                        Contingent
          One City Place                                                        Unliquidated
          Suite 400                                                             Disputed
          Saint Louis, MO 63141-7065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3634                         Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          Marick & Tynjala PA                                                   Contingent
          7100 Northland Circle North                                           Unliquidated
          Suite 101                                                             Disputed
          Minneapolis, MN 55428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $604.83
          Mark Kolsrud                                                          Contingent
          3229 Elliot Ave S                                                     Unliquidated
          Minneapolis, MN 55407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,201.00
          Marshall & Stevens, Inc.                                              Contingent
          800 West Sixth Street                                                 Unliquidated
          Los Angeles, CA 90017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $265,281.26
          Martin Drive, LLC                                                     Contingent
          14675 Martin Street                                                   Unliquidated
          Eden Prairie, MN 55344                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Law suit - past due rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 31 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11.28
          Matt Winfield                                                         Contingent
          296 Edmund Ave                                                        Unliquidated
          Saint Paul, MN 55103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $58,097.50
          Matt's Moving, LLC                                                    Contingent
          105 State Street So                                                   Unliquidated
          Saint Paul, MN 55107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $435.08
          Mechanical Maintenance TX Ward                                        Contingent
          2121 Ceegee Street                                                    Unliquidated
          San Antonio, TX 78217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,304.10
          Metropolitan Telecommunication                                        Contingent
          55 Water St 32 Floor                                                  Unliquidated
          New York, NY 10041                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Michael Larkin                                                        Contingent
          1986 Ryan Ave W                                                       Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          Michelle Terry                                                        Contingent
          4605 Echo NE                                                          Unliquidated
          Stacy, MN 55079                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38.70
          Minnehaha Bldg Maintenance                                            Contingent
          1200 Centre Pointe Curve                                              Unliquidated
          Saint Paul, MN 55120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 32 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,166.66
          Montage Insurance Solutions                                           Contingent
          5550 Topanga Canyon Blvd #310                                         Unliquidated
          Woodland Hills, CA 91367                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Danone Simpson Inc Services LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $82,235.08
          New Leaf                                                              Contingent
          909 Lake Carolyn Parkway                                              Unliquidated
          Irving, TX 75039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $29,472.59
          North Church Ln Properties LLC                                        Contingent
          4381 Beech Haven Trail                                                Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $686.07
          Nova Medical Centers                                                  Contingent
          2425 Fountain View Dr #160                                            Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $571.50
          Occupational Health Centers MN                                        Contingent
          5080 SPECTRUM DR STE 1200W                                            Unliquidated
          Addison, TX 75001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,958.84
          OH Bureau of Workers Comp                                             Contingent
          339 E Maple Street                                                    Unliquidated
          North Canton, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Ohio News Network Radio                                               Contingent
          Dept L 1739                                                           Unliquidated
          Columbus, OH 43260-1739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 33 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $35,972.09
          OIRE National MN LLC                                                  Contingent
          380 Jackson Street #700                                               Unliquidated
          Saint Paul, MN 55101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,466.44
          Optum Bank                                                            Contingent
          PO Box 30516                                                          Unliquidated
          Salt Lake City, UT 84130-0516                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.00
          Peter Soleta                                                          Contingent
          15700 Rockford Road                                                   Unliquidated
          Minneapolis, MN 55446                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.00
          Pioneer Secure Shred                                                  Contingent
          155 Irving Ave N                                                      Unliquidated
          Minneapolis, MN 55405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,410.60
          Potter Distributing, Inc.                                             Contingent
          4037 Roger Chaffee Drive                                              Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,280.60
          Potter Distributing, Inc.                                             Contingent
          4037 Roger Chaffee Drive                                              Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.89
          Protection One Alarm                                                  Contingent
          Monitoring Inc                                                        Unliquidated
          PO Box 219044                                                         Disputed
          Kansas City, MO 64121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 34 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,010.31
          Quality Forklift Sales                                                Contingent
          587 Citation Drive                                                    Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,363.37
          Quickline Moving Services                                             Contingent
          6112 N. Mesa                                                          Unliquidated
          El Paso, TX 79912                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,088.26
          Radio Ohio                                                            Contingent
          Dept L 1739                                                           Unliquidated
          Columbus, OH 43260-1739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $345.14
          Reliable Parts                                                        Contingent
          28894 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1423
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $619.34
          Reliable Parts                                                        Contingent
          28894 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1432
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.39
          Reliable Parts                                                        Contingent
          28894 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1434
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5.56
          Richard Budewitz                                                      Contingent
          209 6 1/2 Street                                                      Unliquidated
          Rochester, MN 55904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 35 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,896.95
          Roth Staffing                                                         Contingent
          450 N. State College Blvd                                             Unliquidated
          Orange, CA 92868                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,920.18
          Ryder Last Mile Inc                                                   Contingent
          75 Remittance Drive                                                   Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $50,228.69
          Samsung Electronics AmericaInc                                        Contingent
          12869 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $715.39
          Schottenstein Property Group                                          Contingent
          4300 E. 5th Ave                                                       Unliquidated
          Columbus, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $75,681.61
          Seventy Three Seventy LLC                                             Contingent
          c/o Grootwassink Real Estate                                          Unliquidated
          14675 Martin Dr Ste 200                                               Disputed
          Eden Prairie, MN 55344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Shannon Bohnen                                                        Contingent
          919 Randolph Ave                                                      Unliquidated
          Saint Paul, MN 55102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,282.62
          Southern Tire Mart                                                    Contingent
          Dept 143                                                              Unliquidated
          PO Box 1000                                                           Disputed
          Memphis, TN 38148-0143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 36 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296.25
          Stanley Convergent Security                                           Contingent
          Dept CH 10651                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4500
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $106.43
          Stanley Convergent Security                                           Contingent
          Dept CH 10651                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6300
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39.87
          Stanley Convergent Security                                           Contingent
          Dept CH 10651                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1766
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,904.66
          Stanley Convergent Security                                           Contingent
          Dept CH 10651                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8093
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $686.95
          Staples Business Advantage                                            Contingent
          PO Box 660409                                                         Unliquidated
          Dallas, TX 75266-0409                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $87,549.98
          StarTribune                                                           Contingent
          P.O. Box 790445                                                       Unliquidated
          Saint Louis, MO 63179-0445                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.00
          STS Staffing                                                          Contingent
          7986 University Ave NE                                                Unliquidated
          Minneapolis, MN 55432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 37 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.00
          Summit Companies                                                      Contingent
          PO Box 6205                                                           Unliquidated
          Carol Stream, IL 60197-6205                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $262.00
          Summit Companies ARCASTPA                                             Contingent
          PO Box 6250                                                           Unliquidated
          Carol Stream, IL 60197-6205                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,273.40
          Sundberg America                                                      Contingent
          PO Box 74932                                                          Unliquidated
          Cleveland, OH 44194-4932                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $820.00
          SureScreen Labs                                                       Contingent
          2015 Assembly Street                                                  Unliquidated
          Columbia, SC 29201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61.83
          T-Mobile                                                              Contingent
          P.O. Box 790047                                                       Unliquidated
          Saint Louis, MO 63179-0047                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,111.13
          Tape Products Company                                                 Contingent
          PO Box 644917                                                         Unliquidated
          Pittsburgh, PA 15264-4917                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $57,513.36
          Taurus USLF                                                           Contingent
          c/o Taurus Management Svcs LLC                                        Unliquidated
          610 N Wymore Road #200                                                Disputed
          Maitland, FL 32751
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 38 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $24,600.00
          The Fan                                                               Contingent
          Dept L 1739                                                           Unliquidated
          Columbus, OH 43260-1739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $237,389.87
          The Hartford                                                          Contingent
          PO Box 660916                                                         Unliquidated
          Dallas, TX 75266-0916                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,100.00
          The Home Mag                                                          Contingent
          11900 Wayzata Blvd                                                    Unliquidated
          Suite 226                                                             Disputed
          Hopkins, MN 55305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $440.32
          Tiger Sanitation                                                      Contingent
          P.O. Box 200143                                                       Unliquidated
          San Antonio, TX 78220-0143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,500.00
          Tiger Valuation Services LLC                                          Contingent
          60 State Street                                                       Unliquidated
          Boston, MA 02109                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $330.00
          Tim Frisbie                                                           Contingent
          7716 59th Ave N                                                       Unliquidated
          Minneapolis, MN 55428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.14
          Todd Morehart                                                         Contingent
          5992 Pear Tree Way                                                    Unliquidated
          Grove City, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 39 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $133.98
          Toll Gas & Welding Supply                                             Contingent
          3005 Niagara Ln                                                       Unliquidated
          Minneapolis, MN 55447                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,785.35
          Tower Collateral Solutions LLC                                        Contingent
          11417 W. Palmetto Park Rd                                             Unliquidated
          Boca Raton, FL 33497                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,369.13
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,526.41
          UMR (BMO)                                                             Contingent
          11 Scott Street                                                       Unliquidated
          Suite 100                                                             Disputed
          Wausau, WI 54403-4888
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,872.75
          United Trailer Leasing                                                Contingent
          PO Box 86                                                             Unliquidated
          Minneapolis, MN 55486-2757                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $24,855.00
          Univision Receivables Co LLC                                          Contingent
          PO Box 740721                                                         Unliquidated
          Los Angeles, CA 90074-0721                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,525.78
          UPS                                                                   Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 40 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $458.95
          Utility Recovery Systems, Inc                                         Contingent
          1721 S Franklin Rd                                                    Unliquidated
          Suite 200                                                             Disputed
          Indianapolis, IN 46239-2170
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $186,131.68
          Valassis Communications, Inc.                                         Contingent
          19975 Victor Parkway                                                  Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2491
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $57,073.06
          Valassis Communications, Inc.                                         Contingent
          19975 Victor Parkway                                                  Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2869
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $234,320.90
          Valassis Communications, Inc.                                         Contingent
          19975 Victor Parkway                                                  Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2981
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $17,946.24
          Valassis Communications, Inc.                                         Contingent
          19975 Victor Parkway                                                  Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Direct Mail
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $25,430.00
          VanMile                                                               Contingent
          PO Box 1082                                                           Unliquidated
          Harrisburg, NC 28075                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $184.77
          Verizon Wireless                                                      Contingent
          Michael Stenger                                                       Unliquidated
          PO Box 489                                                            Disputed
          Newark, NJ 07101-0489
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 41 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.23
          Verizon Wireless                                                      Contingent
          Todd Morehart                                                         Unliquidated
          PO Box 489                                                            Disputed
          Newark, NJ 07101-0489
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $307.75
          Waste Industries                                                      Contingent
          PO Box 791519                                                         Unliquidated
          Baltimore, MD 21279-1519                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,137.03
          Waste Management                                                      Contingent
          PO Box 4648                                                           Unliquidated
          Carol Stream, IL 60197-4648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,040.00
          WBNS-AM                                                               Contingent
          Dept L 1739                                                           Unliquidated
          Columbus, OH 43260-1739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,801.96
          WC Alamo Industrial Center, LP                                        Contingent
          814 Lavaca Street                                                     Unliquidated
          Austin, TX 78701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Past Due Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,500.00
          webMO                                                                 Contingent
          2585 N 1st Ave                                                        Unliquidated
          Tucson, AZ 85719                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Wencl Services Inc                                                    Contingent
          8148 Pillsburry Ave So                                                Unliquidated
          Minneapolis, MN 55420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19         Entered 12/23/19 21:39:48                               Main Document
                                                                              Pg 42 of 59
 Debtor       ApplianceSmart, Inc.                                                                    Case number (if known)            19-13887
              Name

 3.173     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Westerville Square, Inc.                                             Contingent
           2000 West Henderson Road                                             Unliquidated
           Columbus, OH 43215
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid Rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.174     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $12,450.00
           WhiteSpace Design LLC                                                Contingent
           1643 North Alvernon Way                                              Unliquidated
           Tucson, AZ 85712                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.175     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,587.81
           Wolf Steel USA, LLC                                                  Contingent
           P.O. Box 775465                                                      Unliquidated
           Chicago, IL 60677-5465                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Harris McClellan et al
           37 W. Broad Street                                                                         Line     3.173
           Suite 950
                                                                                                             Not listed. Explain
           Columbus, OH 43215


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.         $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +    $                    2,954,679.24

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.         $                       2,954,679.24




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 26 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19      Entered 12/23/19 21:39:48                  Main Document
                                                                           Pg 43 of 59
 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-13887
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease for 2018 Ford
             lease is for and the nature of               Transit (0994)
             the debtor's interest

                  State the term remaining                48 Months
                                                                                       Boyer Trucks
             List the contract number of any                                           2425 Broadway Street NE
                   government contract                                                 Minneapolis, MN 55413


 2.2.        State what the contract or                   Lease for 2018 Ford
             lease is for and the nature of               Transit (0802)
             the debtor's interest

                  State the term remaining                48 Months
                                                                                       Boyer Trucks
             List the contract number of any                                           2425 Broadway Street NE
                   government contract                                                 Minneapolis, MN 55413


 2.3.        State what the contract or                   Retail store lease for
             lease is for and the nature of               1735A Beam Ave,
             the debtor's interest                        Maplewood, MN 55109

                  State the term remaining

             List the contract number of any                                           CW Birch Run, LLC
                   government contract


 2.4.        State what the contract or                   Merchant Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       First Data Merchant Services
             List the contract number of any                                           3975 NW 120th Avenue
                   government contract                                                 Pompano Beach, FL 33065




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19            Entered 12/23/19 21:39:48                Main Document
                                                                                 Pg 44 of 59
 Debtor 1 ApplianceSmart, Inc.                                                                    Case number (if known)   19-13887
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Lease for 2013 Ford
             lease is for and the nature of               Transit Van
             the debtor's interest

                  State the term remaining                48 months
                                                                                          Ford Credit
             List the contract number of any                                              PO Box 548000
                   government contract                                                    Omaha, NE 68154


 2.6.        State what the contract or                   Leases for two 2019
             lease is for and the nature of               Freightliner Trucks
             the debtor's interest

                  State the term remaining                                                Hogan Truck Leasing
                                                                                          2150 Schuetz Road
             List the contract number of any                                              Suite 210
                   government contract                                                    Saint Louis, MO 63146


 2.7.        State what the contract or                   Lease for three 2020 Intl
             lease is for and the nature of               Trucks
             the debtor's interest

                  State the term remaining                65 months
                                                                                          Koch Nationalease
             List the contract number of any                                              2230 Energy Park Drive
                   government contract                                                    Saint Paul, MN 55108


 2.8.        State what the contract or                   Lease for 2018
             lease is for and the nature of               Freightliner M2
             the debtor's interest

                  State the term remaining                48 Months
                                                                                          Koch Nationalease
             List the contract number of any                                              2230 Energy Park Drive
                   government contract                                                    Saint Paul, MN 55108


 2.9.        State what the contract or                   Retail store lease for
             lease is for and the nature of               8900 109th Avenue
             the debtor's interest                        North, Champlin, MN -
                                                          monthly rent of
                                                          $14,679.23
                  State the term remaining                3 years
                                                                                          OIRE National MN LLC
             List the contract number of any                                              380 Jackson Street #700
                   government contract                                                    Saint Paul, MN 55101


 2.10.       State what the contract or                   Retail store lease for
             lease is for and the nature of               6080 E Main Street
             the debtor's interest                        Columbus, OH 43213
                                                                                          Schottenstein Property Group
                  State the term remaining                                                4300 East Fifth Avenue
                                                                                          Columbus, OH 43219
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19            Entered 12/23/19 21:39:48               Main Document
                                                                                 Pg 45 of 59
 Debtor 1 ApplianceSmart, Inc.                                                                   Case number (if known)   19-13887
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Lease for 5700
             lease is for and the nature of               Columbus Square,
             the debtor's interest                        Columbus, OH store

                  State the term remaining
                                                                                         Westerville Square, Inc.
             List the contract number of any                                             2000 West Henderson Road
                   government contract                                                   Columbus, OH 43215




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19    Entered 12/23/19 21:39:48                 Main Document
                                                                         Pg 46 of 59
 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-13887
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      ARCA Inc.                         175 Jackson Avenue North                          Westerville Square,                D
                                               Suite 102                                         Inc.                               E/F       3.173
                                               Hopkins, MN 55343
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                       Main Document
                                                                               Pg 47 of 59


 Fill in this information to identify the case:

 Debtor name         ApplianceSmart, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-13887
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                          04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                           Gross revenue
       which may be a calendar year                                                            Check all that apply                         (before deductions and
                                                                                                                                            exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               SEE ANNEXED SCHEDULE                                                                        $559,537.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19           Entered 12/23/19 21:39:48                         Main Document
                                                                                Pg 48 of 59
 Debtor       ApplianceSmart, Inc.                                                                        Case number (if known) 19-13887



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    Akram Mohammed                                               6/28/18;                         $46,226.60          Payrolls; expense reimbursement
               43660 Savona Street                                          7/18/18;                                             and consulting services.
               Temecula, CA 92592                                           8/6/18;
               Former President                                             9/11/18;
                                                                            10/4/18;
                                                                            11/9/18;
                                                                            11/30/18;
                                                                            12/7/18, and
                                                                            1/10/19.

       4.2.    Jianne Demeroutis                                            7/9/18;                           $2,388.96          Expense reimbursement and
               3613 E. Canter Road                                          9/6/18;                                              consulting services
               Tucson, AZ 85739                                             3/5/19;
               Former President                                             3/6/19, and
                                                                            8/1/19

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Hopkins Mainstreet II, LLC                                                                                                                            Unknown
       c/o Douglass E. Turner                                    Last 4 digits of account number:
       33 South 6th Street, # 4160
       Minneapolis, MN 55402


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Hopkins Mainstreet II, LLC v.                     Monies owed                District Court for the State of              Pending
               ApplianceSmart, Inc.                                                         MN                                           On appeal
                                                                                                                                         Concluded


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19            Entered 12/23/19 21:39:48                     Main Document
                                                                                 Pg 49 of 59
 Debtor       ApplianceSmart, Inc.                                                                          Case number (if known) 19-13887



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.2.    Martin Drive, LLC v.                              Monies owed                  District Court for the State of           Pending
               ApplianceSmart, Inc.                                                           MN                                        On appeal
                                                                                              County of Hennepin
                                                                                                                                        Concluded

       7.3.    Graceland Retail 2017, LLC v.                     Monies owed                  Franklin County Court of                  Pending
               ApplianceSmart, Inc.                                                           Common Pleas                              On appeal
                                                                                                                                        Concluded

       7.4.    Westerville Square, Inc. v.                       Monies owed                  Franklin County cCourt of                 Pending
               ApplianceSmart, Inc.                                                           Common Pleas                              On appeal
                                                                                                                                        Concluded

       7.5.    CH Robinson Worldwide, Inc. v.                                                 District Court for the State of           Pending
               ApplianceSmart, Inc.                                                           MN                                        On appeal
                                                                                              County of Carver
                                                                                                                                        Concluded

       7.6.    Fisher & Paykel Appliances v.                                                  San Diego                                 Pending
               ApplianceSmart, Inc.                                                                                                     On appeal
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19           Entered 12/23/19 21:39:48                       Main Document
                                                                                Pg 50 of 59
 Debtor        ApplianceSmart, Inc.                                                                      Case number (if known) 19-13887



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     The Law Offices of Kenneth A.
                 Reynolds,
                 105 Maxess Road
                 Suite 124
                 Melville, NY 11747                                  Attorney Fees                                                                    $25,000.00

                 Email or website address
                 kreynolds@kareynoldslaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     175 Jackson Avenue N                                                                                      12/30/2017 to 11/1/2019
                 Suite 102
                 Hopkins, MN 55343

       14.2.     325 E. Warm Springs Road                                                                                  11/1/2019 to Present
                 Suite 102
                 Las Vegas, NV 89119

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                      Main Document
                                                                               Pg 51 of 59
 Debtor      ApplianceSmart, Inc.                                                                       Case number (if known) 19-13887



                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                         Main Document
                                                                               Pg 52 of 59
 Debtor      ApplianceSmart, Inc.                                                                       Case number (if known) 19-13887




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       WSRP, LLC                                                                                                                  7/1/2019 to Present
                    155 North 400 West
                    Suite 400
                    Salt Lake City, UT 84103


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                      Main Document
                                                                               Pg 53 of 59
 Debtor      ApplianceSmart, Inc.                                                                       Case number (if known) 19-13887



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Singer Lewak                                                                                                          10/1/2017 to
                    10960 Wilshire Blvd.                                                                                                  6/30/2018
                    Suite 700
                    Los Angeles, CA 90024

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Virland Johnson, CFO
                    325 E. Warm Springs Road
                    Suite 102
                    Las Vegas, NV 89119

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       White Oak Capital
                    1155 Avenue of the Americas
                    15th Floor
                    New York, NY 10036
       26d.2.       Second Avenue Capital
                    1010 Northern Blvd.
                    Suite 340
                    Great Neck, NY 11021
       26d.3.       Crossroads Financing, LLC
                    6001 Broken Sound Parkway NW
                    Suite 620
                    Boca Raton, FL 33487

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Todd Morehart
       .                                                                                    11/4/2019                $2,577,533.86 (actual)

                Name and address of the person who has possession of
                inventory records
                ApplianceSmart, Inc.
                325 E. Warm Springs Road, Suite 102
                Las Vegas, NV 89119


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                        Main Document
                                                                               Pg 54 of 59
 Debtor      ApplianceSmart, Inc.                                                                       Case number (if known) 19-13887



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jon Isaac                                      325 E. Warm Springs Road                            President
                                                      Suite 102
                                                      Las Vegas, NV 89119
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Virland Johnson                                325 E. Warm Springs Road                            Chief Financial Officer
                                                      Suite 102
                                                      Las Vegas, NV 89119


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Akram Mohammed                                 43660 Savona Street                                 President                        NEED
                                                      Temecula, CA 92592

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Jianne Demeroutis                              3613 E. Canter Road                                 President                        NEED
                                                      Tucson, AZ 85739


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    ApplianceSmart Holdings, LLC owned by Live Ventures, Inc.                                                  EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19          Entered 12/23/19 21:39:48                      Main Document
                                                                               Pg 55 of 59
 Debtor      ApplianceSmart, Inc.                                                                       Case number (if known) 19-13887



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 23, 2019

 /s/ Virland Johnson                                                    Virland Johnson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            19-13887-mg                 Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48                Main Document
                                                                             Pg 56 of 59
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       ApplianceSmart, Inc.                                                                             Case No.      19-13887
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 16,000.00
             Prior to the filing of this statement I have received                                        $                 16,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 23, 2019                                                           /s/ Kenneth A. Reynolds
     Date                                                                        Kenneth A. Reynolds
                                                                                 Signature of Attorney
                                                                                 The Law Offices of Kenneth A. Reynolds, Esq., P.C.
                                                                                 105 Maxess Road
                                                                                 Suite 124
                                                                                 Melville, NY 11747
                                                                                 631-994-2220
                                                                                 kreynolds@kareynoldslaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48                         Main Document
                                                                             Pg 57 of 59
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ApplianceSmart, Inc.                                                                                      Case No.       19-13887
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 ApplianceSmart Holdings LLC                                                                                                     100%
 325 E Warm Springs Rd #102
 Las Vegas, NV 89119


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Financial Officer of the corporation named as the debtor in this case, declare under penalty of perjury that
I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date December 23, 2019                                                      Signature /s/ Virland Johnson
                                                                                            Virland Johnson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48              Main Document
                                                                             Pg 58 of 59




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ApplianceSmart, Inc.                                                                              Case No.   19-13887
                                                                                   Debtor(s)                  Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Financial Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       December 23, 2019                                          /s/ Virland Johnson
                                                                        Virland Johnson/Chief Financial Officer
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           19-13887-mg                  Doc 8           Filed 12/23/19        Entered 12/23/19 21:39:48              Main Document
                                                                             Pg 59 of 59



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      ApplianceSmart, Inc.                                                                             Case No.      19-13887
                                                                                   Debtor(s)                 Chapter       11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ApplianceSmart, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 ApplianceSmart Holdings LLC
 325 E Warm Springs Rd #102
 Las Vegas, NV 89119




    None [Check if applicable]




 December 23, 2019                                                    /s/ Kenneth A. Reynolds
 Date                                                                 Kenneth A. Reynolds
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for ApplianceSmart, Inc.
                                                                      The Law Offices of Kenneth A. Reynolds, Esq., P.C.
                                                                      105 Maxess Road
                                                                      Suite 124
                                                                      Melville, NY 11747
                                                                      631-994-2220
                                                                      kreynolds@kareynoldslaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
